Exhibit 10.3

AMENDMENT NUMBER ONE TO

SERVICES AND SECONDMENT AGREEMENT

This Amendment Number One to Services and Secondment Agreement (this
“Amendment”) is entered into on, and effective as of, July 1, 2014, among Valero
Services, Inc., a Delaware corporation (“VSI”), Valero Refining
Company-Tennessee, L.L.C., a Delaware limited liability company (“VRCT”), and
Valero Energy Partners GP LLC, a Delaware limited liability company (“GP”). VSI
and VRCT are sometimes herein referred to individually as an “Operator” and
collectively as the “Operators.” VSI, VRCT and GP are sometimes herein referred
to individually as a “Party” and collectively as the “Parties.”

RECITALS:

1. The Parties executed that certain Services and Secondment Agreement dated
December 16, 2013 (the “Original Agreement”).

2. Pursuant to the Original Agreement, the Operators seconded to GP the
personnel necessary to perform the maintenance and operational functions with
respect to transportation and logistics assets (including crude oil and refined
petroleum products pipelines and terminals) owned by the Partnership.

3. Pursuant to that certain Sale and Purchase Agreement of even date herewith
(the “Purchase Agreement”), the Partnership, through various of its
subsidiaries, is acquiring additional transportation and logistics assets (the
“New Assets”).

4. The Parties desire to amend the Original Agreement to provide for the
secondment by the Operators to GP of the personnel needed to perform the
maintenance and operational functions with respect to the New Assets.

In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS; INTERPRETATION

1.1 Definitions and Interpretation. Capitalized terms used and not otherwise
defined in this Amendment shall have the meanings ascribed to them in the
Original Agreement, and the rules of interpretation set forth in Section 1.2 of
the Original Agreement shall apply with equal force hereto.

1.2 Legal Representation of Parties. This Amendment was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation requiring this Amendment to be construed or interpreted
against any Party merely because such Party drafted all or a part of such
Amendment will not apply to any construction or interpretation hereof or
thereof.



--------------------------------------------------------------------------------

1.3 Titles and Headings. Section titles and headings in this Amendment are
inserted for convenience of reference only and are not intended to be a part of,
or to affect the meaning or interpretation of, this Amendment.

ARTICLE 2

AMENDMENT

The Original Agreement is hereby amended as follows:

2.1 Definitions. The following terms, when used in the Agreement shall have the
following respective meanings, unless context clearly requires otherwise:

“Assets” means the assets of the Partnership Entities set forth in Exhibit A, as
the same may be amended, supplemented or restated from time to time in
accordance with the provisions hereof.

“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
dated July 1, 2014, among Valero Energy Corporation, a Delaware corporation,
Valero Marketing and Supply Company, a Delaware corporation, Valero Terminaling
and Distribution Company, a Delaware corporation, The Premcor Refining Group
Inc., a Delaware corporation, The Premcor Pipeline Co., a Delaware corporation,
Valero Energy Partners LP, a Delaware limited partnership, Valero Energy
Partners GP LLC, a Delaware limited liability company, Valero Partners Operating
Co. LLC, a Delaware limited liability company, Valero Partners EP, LLC, a
Delaware limited liability company, Valero Partners Lucas, LLC, a Delaware
limited liability company, Valero Partners Memphis, LLC, a Delaware limited
liability company, Valero Partners North Texas, LLC, a Delaware limited
liability company, Valero Partners South Texas, LLC, a Delaware limited
liability company, and Valero Partners Wynnewood, LLC, a Delaware limited
liability company.

2.2 Amendment to Section 2.1. The first sentence of Section 2.1 of the Agreement
is amended and restated to read as follows:

“Subject to the terms of this Agreement, the Operators agree to second the
Seconded Employees to GP, and GP agrees to accept the Secondment of the Seconded
Employees, for the purpose of performing the operational and maintenance
activities that are described in Exhibit B (the “Operational Services”) which
relate to those Assets set forth on Exhibit A (including the Secondment of such
Seconded Employees as are needed to provide the Operational Services related to
the Assets).”

2.3 Exhibits. Exhibit A to the Original Agreement is hereby amended to add to
the list of Assets therein all of the New Assets set forth in Exhibit A to this
Amendment.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

GENERAL PROVISIONS

3.1 Accuracy of Recitals. The paragraphs contained in the recitals to this
Amendment are incorporated in this Amendment by this reference, and the Parties
to this Amendment acknowledge the accuracy thereof.

3.2 Binding Effect. This Amendment will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

3.3 Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original, and all of which together shall
constitute one and the same instrument. Each Party may execute this Amendment by
signing any such counterpart.

3.4 Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with and governed by, the
laws of the State of Texas, excluding its conflicts of laws principles that
would apply the laws of another jurisdiction. The Parties submit to the
exclusive jurisdiction of the courts of competent jurisdiction situated in Bexar
County, Texas, for the resolution of any disputes arising hereunder.

3.5 Signatories Duly Authorized. Each of the signatories to this Amendment
represents that he or she is duly authorized to execute this Amendment on behalf
of the Party for which he is signing, and that such signature is sufficient to
bind the Party purportedly represented.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives on the date herein above mentioned.

 

Valero Services, Inc. By:  

/s/ Joseph W. Gorder

Name:  

Joseph W. Gorder

Title:  

Chief Executive Officer and President

Valero Refining Company-Tennessee, L.L.C. By:  

/s/ Joseph W. Gorder

Name:  

Joseph W. Gorder

Title:  

Chief Executive Officer and President

Valero Energy Partners GP LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   President and Chief Operating Officer

 

Signature Page to Amendment Number One to Services and Secondment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

Amendment Number One to Services and Secondment Agreement

New Assets

In addition to those Assets identified in Exhibit A to the Original Agreement,
the Assets shall also include all above and below-ground equipment, facilities
and improvements owned (in whole or in part) or leased by any Partnership
Entities, or with respect to which any of the Partnership Entities have the
right and/or obligation to operate and/or maintain, at each of the following
office, terminal or truckhaul (as applicable) locations and comprising each of
the following pipeline systems:

 

Offices, Terminals and Truckhauls

   Wynnewood System:   

Wynnewood Terminal

   Murray County, Oklahoma Three Rivers Crude System:   

CR 422 Crude Oil Terminal

   Live Oak County, Texas

Three Rivers Pipeline Office

   Live Oak County, Texas

Three Rivers Meter Site

   Live Oak County, Texas McKee Crude System:   

Clawson Station

   Hansford County, Texas

Coble Station

   Hutchinson County, Texas

Farnsworth Station

   Ochiltree County, Texas

Follett Station

   Lipscomb County, Texas

Frass Station

   Lipscomb County, Texas

Glazier Station

   Lipscomb County, Texas

Gruver Station

   Hansford County, Texas

Hitchland Station

   Hansford County, Texas

Hooker Station

   Texas County, Oklahoma

McKee Station

   Moore County, Texas

 

A-1



--------------------------------------------------------------------------------

McKee Valve & Meter Site and 8” Pipeline

   Moore County, Texas

Merten Station

   Gray County, Texas

Perryton Office & Pipe Yard

   Ochiltree County, Texas

Perryton Station (Nos. 1, 2, 3 and 4)

   Ochiltree County, Texas

Piper Station (#1,2 and 3)

   Lipscomb County, Texas

Sunray Pump Station

   Sherman County, Texas

Tubbs Station

   Lipscomb County, Texas

Turpin Terminal

   Beaver County, Oklahoma

Waka Station

   Ochiltree County, Texas

Pipeline Systems

Wynnewood System:

Wynnewood Pipeline. A twelve inch (12”) nominal diameter pipeline, approximately
30 miles in length, originating at the Valero Ardmore Refinery in Carter County,
Oklahoma and terminating at the Valero Wynnewood Terminal in Murray County,
Oklahoma

Three Rivers Crude System:

CR 422—Valero Ref #1-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,225 feet / 0.61 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.

McKee Crude System:

Tubbs 4” – A four inch (4”) nominal diameter pipeline, approximately 73,081 feet
/ 13.84 miles in length, originating at The Shamrock Pipe Line Corporation’s
Tubbs Station in Lipscomb County, Texas and terminating at The Shamrock Pipe
Line Corporation’s Tubbs /Citizens scrapper trap site in Lipscomb County, Texas.

Citizens 6” – A six inch (6”) nominal diameter pipeline, approximately 48,762
feet / 9.24 miles in length, originating at The Shamrock Pipe Line Corporation’s
Tubbs/Citizens scrapper trap site in Lipscomb County, Texas and terminating at
The Shamrock Pipe Line Corporation’s Piper Station in Lipscomb County, Texas.

 

A-2



--------------------------------------------------------------------------------

Lipscomb 6” – A six inch (6”) nominal diameter pipeline, approximately 258,838
feet / 49.02 miles in length, originating at Frass Station in Lipscomb County,
Texas and terminating at The Shamrock Pipe Line Corporation’s Perryton Station
in Ochiltree County, Texas.

Perryton-Waka 10” – A ten inch (10”) nominal diameter pipeline, approximately
80,135 feet / 15.18 miles in length, originating at The Shamrock Pipe Line
Corporation’s Perryton Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Waka Station in Ochiltree County, Texas.

Perryton-Waka 6” – A six inch (6”) nominal diameter pipeline, approximately
80,657 feet / 15.28 miles in length, originating at The Shamrock Pipe Line
Corporation’s Perryton Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Waka Station in Ochiltree County, Texas.

Waka-Gruver 8” – An eight inch (8”) nominal diameter pipeline, approximately
133,047 feet / 25.19 miles in length, originating at The Shamrock Pipe Line
Corporation’s Waka Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Gruver Station in Hansford County, Texas.

Gruver-Clawson 8” – An eight inch (8”) nominal diameter pipeline, approximately
1,497 feet / 0.28 miles in length, originating at The Shamrock Pipe Line
Corporation’s Gruver Station in Hansford County, Texas and terminating at NuStar
Logistics, L.P.’s Clawson Station in Hansford County, Texas.

Clawson-Gruver 6” – A six inch (6”) nominal diameter pipeline, approximately
1,069 feet / 0.20 miles in length, originating at NuStar Logistics, L.P.’s
Clawson Station in Hansford County, Texas and terminating at The Shamrock Pipe
Line Corporation’s Gruver Station in Hansford County, Texas.

Turpin-Gruver 6” – A six inch (6”) nominal diameter pipeline, approximately
304,313 feet / 57.64 miles in length, originating at Valero Plains Company LLC’s
Turpin Terminal in Beaver County, Oklahoma and terminating at The Shamrock Pipe
Line Corporation’s Gruver Station in Hansford County, Texas.

Gruver-McKee 6” – A six inch (6”) nominal diameter pipeline, approximately
157,609 feet / 29.85 miles in length, originating at The Shamrock Pipe Line
Corporation’s Gruver Station in Hansford County, Texas and terminating at The
Shamrock Pipe Line Corporation’s McKee scrapper trap site in Moore County,
Texas.

McKee – McKee Refinery 8” – An eight inch (8”) nominal diameter pipeline,
approximately 4,747 feet / 0.90 miles in length, originating at The Shamrock
Pipe Line Corporation’s McKee scrapper trap site in Moore County, Texas and
terminating at the Valero McKee Refinery in Moore County, Texas.

 

A-3



--------------------------------------------------------------------------------

Turpin 6” (Hansford County, TX)– A six inch (6”) nominal diameter pipeline,
approximately 5,899 feet / 1.12 miles in length, originating west of SH 15 in
Hansford County, Texas and terminating south of FM 1262 in Hansford County,
Texas.

Turpin 6” (Moore County, TX) – A six inch (6”) nominal diameter pipeline,
approximately 5,280 feet / 1.0 miles in length, originating at The Shamrock Pipe
Line Corporation’s McKee scrapper trap site in Moore County, Texas and
terminating at the Valero McKee Refinery in Moore County, Texas.

Reference may be had to the Purchase Agreement and the deeds and other
instruments executed and delivered in accordance therewith for more detailed
descriptions of the above-referenced New Assets.

Other included assets:

Without limiting the generality of the foregoing, the Assets expressly include
all of the following located at or comprising any part of the above facilities,
to the extent owned, leased or otherwise under the control of any Partnership
Entity:

Piping

Pumps

Valves

Fittings

Interconnects

Lease automatic custody transfer (LACT) units

Metering equipment and associated equipment

Cathodic protection equipment

Fire suppression equipment

Tanks / tank roofs

Tank dikes and foundations

Truck racks and associated equipment

Vapor recovery equipment

Buildings and improvements, and all fixtures, furnishings and equipment therein

Security equipment, including fences and gates

Drives, walks and parking areas

Signage

Utilities infrastructure

Environmental monitoring and remediation equipment

SCADA equipment

 

A-4